DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 10/27/2021 have been fully considered.
Re claim 11and 18, Applicant primarily argues,
“First, in paragraph [0016], Shi discloses the thickness of radome 26, not the claimed "radar senor." (See, Shi, ¶ [0016].) Second, the Office acknowledges that "Shi does not disclose two antenna arrangements..." (Office Action, p. 4.) Therefore, for the same reason, Shi does not disclose the claimed "radar sensor which is allocated to each antenna arrangement."

The Examiner respectfully agrees. However, Alland (Pat. No. US 9,869,762) in ([Col. 4 Lines 25-28] discloses a radar sensor allocated to each antenna arrangement. Furthermore, in figure 1 depicts several radar sensor each with one or multiple transmitters and one or multiple receivers and their own individual control & processing module.

Re claim 12, Applicant primarily argues,
“The claimed "defined distance" recited in claim 12 is the distance at which the "two antenna arrangements [are] disposed," as required by independent claim 11. In contrast, Shi discloses that "the material thickness of the first layer 40, or any layer of the radome 26, formed of the same material correspond to an integer multiple of guided half-wavelengths for minimum reflection." (Shi, ¶[0016].) Therefore, Shi discloses thickness of the radome, not the claimed "the defined distance" at which the "two antenna arrangements [are] disposed."”

The Examiner respectfully agrees. However, Alland (Pat. No. US 9,869,762) in ([Col. 7 Lines 30-37] discloses uniform spacing of the transmit antennas by an integer multiple of λ/2 and uniform spacing of the receive antennas by greater by a different integer multiple of λ/2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DELPHI TECHNOLOGIES, INC., Shi et al. (Pub. No. US 2014/0091969 A1; hereinafter referred to as Shi), in view of UHNDER, INC., Alland et al. (Pat. No. US 9,869,762; hereinafter referred to as Alland). 

As per claim 11 and 18 (substantially the same scope), Shi teaches a radar arrangement for a motor vehicle comprising: a carrier component of the motor vehicle which is permeable to a radar radiation (See ¶3-4 - Described herein is a radome includes aesthetic features on the exposed surface of the radome that are configured to minimize distortion of the radar beam. In accordance with one embodiment, a radome for a radar sensor configured to emit a radar beam is provided. The radome includes a first section and a second section. A first portion of the radar beam passes through the first section of the radome. The first section includes a first layer formed of a first dielectric material characterized as having a first thickness substantially equal to an integer multiple of a guided half-wavelengths of the radar beam. A second portion of the radar beam distinct from the first portion passes through the second section of the radome. The second section includes an extension of the first layer present in the first section, and a second layer not present in the first section. The second layer is formed of second dielectric material characterized as having a second thickness substantially equal to an integer multiple of a guided half-wavelengths of the radar beam. The first section and the second section are configured such that, at a 

Shi does not teaches a radar sensor which is allocated to each antenna arrangement fastened to the carrier component at the defined distance

However Alland discloses a radar sensor which is allocated to each antenna arrangement fastened to the carrier component at the defined distance (([Col. 4 Lines 25-28] discloses a radar sensor allocated to each antenna arrangement. Furthermore, in figure 1 depicts several radar sensor each with one or multiple transmitters and one or multiple receivers and their own individual control & processing module.

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify Shi to include Alland. One would have been motivated to do so in order to provide more radar sensors to each antenna to increase the detection objects. Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Alland merely teaches that it is well-known to the use of various transmitters and receivers combination, for achieving better performance in a radar system. Since both Shi and Alland disclose radar sensing system for a vehicle, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Shi discloses a semiconductor package, in which an antenna arrangement is implemented, comprising a semiconductor chip, wherein the semiconductor chip constitutes a radar transceiver in addition to antenna arrangements (See ¶13 - Figs. 2 and 3 illustrate a non-limiting example of a front view and a sectional side view of the assembly 12. In general, the assembly 12 includes a radar sensor 24 configured to emit the radar beam 14 toward the radar field of view 16 and receive the reflected radar signal 18 from the radar field of view 16. By way of example and not limitation, the radar sensor 24 may be a planar type radar sensor that uses a printed circuit board as a surface for defining shaped metal foil antenna and for mounting electronics (not shown). Alternatively, the radar sensor 24 

Shi does not disclose two antenna arrangements disposed at a defined distance in an arrangement direction on the carrier component.

However, Alland teaches two antenna arrangements disposed at a defined distance in an arrangement direction on the carrier component. ([Col. 5 Lines (63 -67) – Col. 6 (Lines 1-5)] teaches the define distance between the antennas arrangement.)

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify Shi to include Alland. One would have been motivated to do so in order to provide the distance between antennas. Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Alland merely teaches that it is well-known to virtual array of antennas. Since both Shi and Alland disclose radar sensing system for a vehicle, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Shi does not discloses a control device for common transmission and reception operation of an antenna arrangement by means of coherent control, such that the two antenna arrangements have an effect of a single virtual antenna arrangement with an increased antenna extension in the arrangement direction.

However, Alland teaches a control device for common transmission and reception operation of two antenna arrangements by means of coherent control, such that the two antenna arrangements have an effect of a single virtual antenna arrangement with an increased antenna extension in the arrangement direction. ([Col. 4 Lines 35-48] teaches a control and processing module that interfaces with a virtual antenna arrangement in order to provide control to the transmitter.)



As per claim 12, Shi does not disclose the radar arrangement according to claim 11, wherein the defined distance is an integer multiple of a wavelength used by the radar radiation. 

However, Alland teaches, wherein the defined distance is an integer multiple of a wavelength used by the radar radiation ([Col. 7 Lines 30-37] teaches antennas spaced λ/2 while using transmit and receive antennas spaced by greater than λ/2 uniform spacing of the transmit antennas by an integer multiple of λ/2 and uniform spacing of the receive antennas by greater by a different integer multiple of λ/2.)

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify Shi to include Alland. One would have been motivated to do so in order to provide the distance of the wavelength that the radar radiation uses. Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Alland merely teaches that it is well-known to virtual array of antennas. Since both Shi and Alland disclose radar sensing system for a vehicle, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

the radar arrangement according to claim 11, he wherein the antenna arrangements are disposed on a common substrate. (Shi ¶ 16 - Figs. 2 and 3 illustrate a non-limiting example of a front view and a sectional side view of the assembly 12. In general, the assembly 12 includes a radar sensor 24 configured to emit the radar beam 14 toward the radar field of view 16 and receive the reflected radar signal 18 from the radar field of view 16. By way of example and not limitation, the radar sensor 24 may be a planar type radar sensor that uses a printed circuit board as a surface for defining shaped metal foil antenna and for mounting electronics (not shown). Alternatively, the radar sensor 24 may have a horn (not shown) or other known features for emitting the radar beam 14 and receiving the reflected radar signal 18.)

As per claim 14, Shi in view of Alland disclose, the radar arrangement according to claim 11, wherein a common substrate is applied to one side of the carrier component or to a circuit board fastened to one side of or inside the carrier component. (Shi ¶ 18 – the fascia supplement 44 may be bonded to the fascia using a hot-melt process that 'irons' the fascia supplement to the fascia 22.)

As per claim 15, Shi in view of Alland disclose the radar arrangement according to claim 11, wherein the carrier component is configured as a radome for the antenna arrangements. (Shi ¶ 14 - Typically, the assembly 12 includes a radome 26 interposed in the radar field of view 16. In general, the radome 26 is provided to protect the radar sensor 24 from contamination or damage by foreign objects such as bugs, dirt, stones that could impact the radar sensor 24 when the assembly 12 is part of the front bumper assembly 20. The radome 26 may also provide decorative features to highlight the presence of the radar sensor 24, or camouflage the presence of the radar sensor 24. As part of the front bumper assembly 20, the decorative features may be ribs or other undulations in the radome 26 that are dictated by aesthetic design requirements.)

As per claim 16, Shi in view of Alland disclose the radar arrangement according to claim 11, wherein the carrier component is an ornamental component having a visible side that is visible from the outside and a rear side opposite the visible side, wherein the antenna arrangements are disposed on the rear side or inside the carrier component. (Shi ¶ 15 - Prior art radomes are typically uniform in thickness so that the radome is electromagnetically uniform and so does not substantially distort the radar beam. However, if a company logo or other aesthetic feature on the radome 26 is desired, the radome may be characterized as having a first section 30 of the radome 26 through which passes a first 

As per claim 17, Shi in view of Alland disclose the radar arrangement according to claim 16, wherein the visible side displays a logo or an emblem of a manufacturer of the motor vehicle. (Shi ¶ 15 - Prior art radomes are typically uniform in thickness so that the radome is electromagnetically uniform and so does not substantially distort the radar beam. However, if a company logo or other aesthetic feature on the radome 26 is desired, the radome may be characterized as having a first section 30 of the radome 26 through which passes a first portion 32 of the radar beam 14, and a second section 34 of the radome 26 through which passes a second portion 36 of the radar beam 14 distinct from the first portion 32. As will be described in more detail below, the first section 30 and the second section 34 are preferable configured to so that the radar beam 14 is not substantially distorted after passing through the radome 26 even though the radome 26 is not uniformly thick.)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBEL M RODRIGUEZ-BENITEZ whose telephone number is (571)272-3752. The examiner can normally be reached Monday-Friday 8:00--5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Respectfully,

/E.M.R./
Examiner, Art Unit 3648                                                                                                                                                                                                
/Thomas M Hammond  III/Primary Examiner, Art Unit 3648